 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Hazel Turner
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-cr-00107-LJO
12                               Plaintiff,               STIPULATION TO CONTINUE
                                                          STATUS CONFERENCE; FINDINGS
13   v.                                                   AND ORDER
14   HAZEL TURNER,                                        DATE: October 15, 2018
                                                          TIME: 9:00 a.m.
15                               Defendants.              JUDGE: Hon. LAWRENCE J.
                                                          O’NEILL
16

17

18                                             STIPULATION
19          COMES NOW, Defendant, Hazel Turner, by and through his attorney of record, Monica L.
20
     Bermudez and The United States of America, by and through its counsel of record hereby stipulate as
21
     follows:
22
            1.     By previous order, this matter was set for status on October 4, 2018.
23

24          2.     By this stipulation, defendants now move to vacate the status hearing and set this

25 matter for change of plea on until October 15, 2018 at 9:00 a.m. before the Honorable Lawrence J.
26 O’Neill, and to exclude time between the date of this stipulation and October 15, 2018 under 18

27 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.

28
                                                      1
29

30
            3.      The parties agree and stipulate, and request that the Court find the following:
 1
            a.      Counsel for defendant has submitted the signed plea agreement to the United States
 2

 3 Attorney’s Office. No further negotiations or status conferences are required.

 4          b.      The government does not object to, and agrees with, the requested continuance.
 5          c.      Based on the above-stated findings, the ends of justice served by continuing the case
 6
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 7
     prescribed by the Speedy Trial Act.
 8
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9

10 seq., within which trial must commence, the time period of the date of this stipulation to October 15,

11 2018, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

12 (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the

13 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

14
     interest of the public and the defendants in a speedy trial.
15
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
16
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
17

18 a trial must commence.

19 IT IS SO STIPULATED.
20 DATED: October 2, 2018

21                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
22                                          Counsel for Defendant
                                            HAZEL TURNER
23

24

25
     DATED: October 2, 2018
26                                          /s/Melanie Alsworth
                                            MELANIE ALSWORTH
27                                          Assistant United States Attorney
28
                                                         2
29

30
                                                   ORDER
 1

 2
              IT IS SO FOUND AND ORDERED this _____ day of ___________, 2018. The time
 3
     period of the date of this order to October 15, 2018, inclusive, is deemed excludable pursuant to 18
 4
     U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance
 5
     granted by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice
 6
     served by taking such action outweigh the best interest of the public and the defendant in a speedy
 7
     trial.
 8
 9
     IT IS SO ORDERED.
10

11       Dated:    October 3, 2018                          /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29

30
